Citation Nr: 1818549	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-26 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder strain.

2.  Entitlement to service connection for left shoulder condition.

3.  Entitlement to service connection for right knee arthralgia.

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for a generalized anxiety disorder.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for partial hearing loss.

8.  Entitlement to service connection for air embolism in the pericardium sac.

9.  Entitlement to service connection for irregular heartbeat.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 2001 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and a November 2010 rating decision of the VA RO in Denver, Colorado.  The case is currently under the jurisdiction of the St. Petersburg, Florida RO.

The Veteran initially requested a hearing in connection with his substantive appeals in October 2011 and December 2012.  However, he failed to appear for the scheduled hearing on May 3, 2017, and has not requested that his hearing be rescheduled.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.

The issues of entitlement to service connection for right shoulder strain, right knee arthralgia, anxiety, depression, air embolism, irregular heartbeat, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder disorder that has been related to military service.

2.  The Veteran does not have a left knee disorder that has been related to military service.  

3.  The Veteran does not have hearing loss under VA standards that has been related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for entitlement to service connection for partial hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Law

The Veteran contends that his left shoulder condition, left knee condition, and partial hearing loss are the result of his active duty service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §  3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Left Shoulder Condition

The Veteran contends that his left shoulder condition was incurred during active duty military service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran had a VA examination in July 2010 in which he reported injuries including a dislocation to his right shoulder in or about 2001 while at Ft. Meade when he was carrying a ruck sack.  The VA examiner diagnosed the Veteran with a chronic right shoulder strain.  No diagnosis was provided for any left shoulder condition.  VA treatment records from October 2012 to November 2016 report subjective complaints of right shoulder pain and a diagnosis of a right shoulder strain; however, there is no mention of any complaints, persistent or recurrent symptoms, or diagnosis of the Veteran's left shoulder anywhere in his VA treatment records, personnel records, or service treatment records (STRs).  Therefore, the Board finds that the Veteran does not meet the threshold criterion for entitlement to service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the statements made by the Veteran and his representative that the Veteran's left shoulder condition is due to service.  However, because the record does not indicate that the Veteran or his representative have the specialized knowledge to attribute his left shoulder condition to a disability, the Board finds that these opinions are outweighed by the VA examiner's opinion and VA treatment records.  This is because the diagnosis and etiology of a left shoulder condition is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  See Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

B.  Left Knee Condition

The Veteran contends that his left knee condition was incurred during active duty military service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran had a VA examination in July 2010 in which he was diagnosed with right knee arthralgia.  No mention or diagnosis for a left knee condition was provided.  VA treatment records from April to November 2016 report right knee pain since a fall in Seoul, Korea during active duty service, a knee injury when he fell down some stairs in 2005, and a tenured history of right knee pain.  There is also a medical progress note in October 2013 in which the Veteran reports that he injured his left knee in or about that date, beyond the Veteran's date of active duty service.  See April 2016 VA treatment records.  Moreover, there is no mention of any complaints, persistent or recurrent symptoms, or diagnosis of the Veteran's left knee condition anywhere in his VA treatment records, personnel records, or STRs, except for one medical progress note in August 2010 in which the Veteran reports left knee pain.  See April 2016 VA treatment records.  Therefore, the Board finds that the Veteran does not meet the threshold criterion for entitlement to service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the statements made by the Veteran and his representative that the Veteran's left knee condition is due to service.  However, because the record does not indicate that the Veteran or his representative have the specialized knowledge to attribute his left knee condition to a disability, the Board finds that these opinions are outweighed by the VA examiner's opinion and VA treatment records.  This is because the diagnosis and etiology of a left shoulder condition is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  See Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

C.  Partial Hearing Loss

The Veteran asserts entitlement to service connection for hearing loss.

As noted above, impaired hearing is considered a disability when certain audiological limitations are present.  The results of the July 2010 VA examination do not indicate the presence of a hearing loss disability.  The Veteran's auditory thresholds at 500 through 4000 Hertz (Hz) do not exceed 40 decibels in either ear and the thresholds in both ears for at least three frequencies do not exceed 26 decibels.  Additionally, the VA examination showed the Veteran's speech recognition scores using the Maryland CNC Test were 100 percent in both ears.  Thus, the first Shedden element is not met and the Veteran does not have a hearing loss disability for VA purposes.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for partial hearing loss is denied.


REMAND

I.  Right Shoulder Strain

The Veteran is seeking service connection for a right shoulder strain.  For the reasons discussed below, the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination in July 2010; however, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a right shoulder strain disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner in the July 2010 VA examination noted the Veteran's statements including a dislocation to his right shoulder in or about 2001 while at Ft. Meade when he was carrying a ruck sack.  The VA examiner diagnosed the Veteran with a chronic right shoulder strain and stated that after review of his STRs the examiner could find no evidence that his right shoulder strain was evaluated during his military service.  The Board finds this opinion to be inadequate because it does not give due consideration as to the Veteran's statements regarding his injuries during active duty service or his VA treatment records revealing a tenured history of right shoulder pain, thus failing to consider all of the relevant evidence of record, nor does the examiner provide an opinion as to whether it is as least as likely as not that his right shoulder strain is due to his active duty service.  Finally, the VA examiner makes no mention of having reviewed the claims file before making such findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For all the foregoing reasons, a new opinion is necessary.

II.  Right Knee Arthralgia

The Veteran is seeking service connection for his right knee arthralgia.  For the reasons discussed below, the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination in July 2010; however, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a right knee arthralgia disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner in the July 2010 VA examination noted the Veteran's statements regarding a fall during physical training in Pensacola, Florida in which the Veteran reports that he tripped and injured his right knee with a full ruck sack on.  The VA examiner diagnosed the Veteran with right knee arthralgia.  The Board finds this opinion to be inadequate because it does not give due consideration as to the Veteran's statements regarding his injuries during active duty service or his VA treatment records revealing a tenured history of right knee pain, thus failing to consider all of the relevant evidence of record, nor does the examiner provide an opinion as to whether it is as least as likely as not that his right knee arthralgia is due to his active duty service.  Finally, the VA examiner makes no mention of having reviewed the claims file before making such findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For all the foregoing reasons, a new opinion is necessary.

III.  Generalized Anxiety Disorder

A remand is also required regarding the Veteran's claim of entitlement to service connection for a generalized anxiety disorder.  In a November 2016 supplemental statement of the case (SSOC), the RO states that the Veteran's claim of entitlement to service connection for a generalized anxiety disorder is denied.  The rationale is that no medical professional has concluded that the Veteran's mental health condition is as least as likely as not related to any in-service injury or event.  The RO also bases its decision on the absence of evidence needed to prove the occurrence of any in-service event or injury during the Veteran's active duty service.

However, the Board finds that it would not be appropriate to rely on the absence of evidence or opinion as the sole basis for denying a claim of entitlement to service connection for a generalized anxiety disorder.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Dalton v. Nicholson, 21 Vet. App. 23, 41 (2007) (holding that the Board may not rely on the absence of an official record to find the lay evidence not credible because that would be inconsistent with the purpose of 38 U.S.C. § 1154(b)).

Furthermore, the evidence of record with respect to the claim of entitlement for generalized anxiety disorder triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These four requirements are satisfied for the Veteran's claim.  Regarding the first element, April 2016 VA treatment records reflect that the Veteran was diagnosed with a generalized anxiety disorder which documents his medical history with respect to symptoms such as anxiety attacks.  The Veteran also reports that his service in the Navy including deploying to Iraq and Afghanistan have caused his anxiety.  Regarding the third element, the Veteran's personnel records reveal that he was indeed deployed to two separate unidentified locations during active duty service to support intelligence and cryptologic operations; hence, there is an indication that his disability may be associated with the Veteran's service.  Finally, there is insufficient competent medical evidence on file to make a decision on the claim.  As all four McLendon elements are satisfied, a VA examination is required.

IV.  Major Depressive Disorder

A remand is also required regarding the Veteran's claim of entitlement to service connection for depression.  In a November 2016 SSOC, the RO states that the Veteran's claim of entitlement to service connection for depression is denied.  The rationale is that no medical professional has concluded that the Veteran's mental health condition is as least as likely as not related to any in-service injury or event.  The RO also bases its decision on the absence of evidence needed to prove the occurrence of any in-service event or injury during the Veteran's active duty service.

However, the Board finds that it would not be appropriate to rely on the absence of evidence or opinion as the sole basis for denying a claim of entitlement to service connection for major depressive disorder.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Dalton v. Nicholson, 21 Vet. App. 23, 41 (2007) (holding that the Board may not rely on the absence of an official record to find the lay evidence not credible because that would be inconsistent with the purpose of 38 U.S.C. § 1154(b)).

Furthermore, the evidence of record with respect to the claim of entitlement for major depressive disorder triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The four McLendon requirements are satisfied for the Veteran's claim.  Regarding the first element, April 2016 VA treatment records reflect that the Veteran was diagnosed with a depressive disorder which documents his medical history with respect to symptoms such as anhedonia and feeling down.  The Veteran also reports that his service in the Navy including deploying to Iraq and Afghanistan have caused his depression.  Regarding the third element, the Veteran's personnel records reveal that he was indeed deployed to two separate unidentified locations during active duty service to support intelligence and cryptologic operations; hence, there is an indication that his disability may be associated with the Veteran's service.  Finally, there is insufficient competent medical evidence on file to make a decision on the claim.  As all four McLendon elements are satisfied, a VA examination is required.

V.  Air Embolism in the Pericardium Sac

The Veteran is seeking service connection for an air embolism in the pericardium sac.  For the reasons discussed below, the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination in July 2010; however, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has an air embolism in the pericardium sac disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner in the July 2010 VA examination noted the Veteran's statements regarding an episode of chest pain in or about 2001 or 2002 wherein the Veteran underwent a pericardiocentesis and was kept in the hospital overnight for observation.  The Veteran's separation examination and STRs note a possible air embolism during service.  See STRs.  The Board finds this opinion to be inadequate because it does not provide an opinion as to whether it is as least as likely as not that the Veteran's air embolism is due to his active duty service.  Therefore, a new opinion is necessary.

VI.  Irregular Heartbeat

With regard to the Veteran's claim of entitlement to service connection for an irregular heartbeat, for the reasons discussed below, the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination in July 2010; however, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has an irregular heartbeat disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner in the July 2010 VA examination noted a normal contour and respiration in the Veteran's chest, which was clear to auscultation and percussion.  The Veteran's heart showed a regular rate and rhythm without gallops, murmurs, or rubs.  The Board finds this opinion to be inadequate because it does not account for all of the evidence of record including the Veteran's subjective complaints of severe chest pain associated with his rapid heart rate, see April 2016 VA treatment records, nor does the VA examiner make any mention of having reviewed the claims file before making findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For all the foregoing reasons, a new opinion is necessary.

VII.  PTSD

A remand is also required regarding the Veteran's claim of entitlement to service connection for PTSD.  In an October 2012 statement of the case (SOC), the RO states that the Veteran's claim of entitlement to service connection for PTSD is denied.  The rationale is that there is no confirmed diagnosis, complaints, or treatment for PTSD and there is no evidence of in-service stressors linked to a diagnosis of PTSD.  The RO bases its decision on the absence of evidence needed to prove the occurrence of an in-service stressor.

However, the Board finds that it would not be appropriate to rely on the absence of evidence as the sole basis for denying a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Dalton v. Nicholson, 21 Vet. App. 23, 41 (2007) (holding that the Board may not rely on the absence of an official record to find the lay evidence not credible because that would be inconsistent with the purpose of 38 U.S.C. § 1154(b)).

Furthermore, the evidence of record with respect to the claim of entitlement for PTSD triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The four McLendon requirements are satisfied for the Veteran's claim.  Regarding the first element, April 2016 VA treatment records reflect that the Veteran was diagnosed with PTSD which also documents his medical history with respect to PTSD-related symptoms.  Regarding the second element, the Veteran reports that his service in the Navy including deployments to Iraq and Afghanistan serving in non-traditional combat have caused his PTSD.  Regarding the third element, the Veteran's personnel records reveal that he was indeed deployed to two separate unidentified locations during active duty service to support intelligence and cryptologic operations; hence, there is an indication that his disability may be associated with the Veteran's service.  Finally, there is insufficient competent medical evidence on file to make a decision on the claim.  As all four McLendon elements are satisfied, a VA examination is required.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

Right Shoulder Strain

1.  Any outstanding VA treatment records dated since November 2016 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed right shoulder strain.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's July 2010 VA examination report, VA treatment records, STRs documenting a fall that the Veteran incurred during active duty, and the Veteran's report of an in-service fall in or about 2001 while at Ft. Meade.  The examiner should then:

(a)  Provide a specific diagnosis for any current right shoulder strain.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed right shoulder strain originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  The Veteran must also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed right knee arthralgia.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's July 2010 VA examination report, VA treatment records, STRs documenting a fall that the Veteran incurred during active duty, and the Veteran's report of an in-service fall in Pensacola, Florida.  The examiner should then:

(a)  Provide a specific diagnosis for any current right knee arthralgia.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed right knee arthralgia originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

4.  The Veteran must also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all current acquired psychiatric disorders, to include anxiety, depression, and PTSD.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's VA treatment records and statements regarding the onset of his claimed psychiatric conditions.  The examiner should then:

(a)  Identify all acquired psychiatric disorders currently present.

(b)  Offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service or was otherwise caused by an in-service disease or injury.

(c)  Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

(d)  If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or more) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

5.  The Veteran must also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed air embolism.  If a new examination is required, any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's July 2010 VA examination report, separation examination and STRs documenting an episode of chest pain and a pericardiocentesis procedure performed during active duty, and the Veteran's reports of continued chest pain in-service.  The examiner should then:

(a)  Provide a specific diagnosis for any current air embolism in the pericardium sac.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed air embolism in the pericardium sac originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

6.  The Veteran must also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed irregular heartbeat.  If a new examination is required, any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's July 2010 VA examination report, April 2016 VA treatment records, and the Veteran's reports of continued chest pain associated with rapid and irregular heartbeats.  The examiner should then:

(a)  Provide a specific diagnosis for any current irregular heartbeat.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed irregular heartbeat originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

7.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


